Name: Commission Regulation (EEC) No 2276/88 of 25 July 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year)
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  Europe;  international trade
 Date Published: nan

 No L 200/ 1326. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2276/88 of 25 July 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, HAS ADOPTED THIS REGULATION : Article 1 1 . In the table in Part B of the Annex to Regulation (EEC) No 4122/87 the figures for frozen fillets of hake of the genus Merluccius spp., frozen, falling within CN code 0304 20 57 are hereby replaced by following figures : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regulation (EEC) No 4122/87 (3) ; Whereas Portugal has made a request for an increase of 1 5fr tonnes in the quota level for frozen fillets of hake of the genus Merluccius spp., frozen, for the 1988 fishing year ; whereas it is therefore necessary to modify the quota level in question as1 well as the quarterly instalments ; Whereas in accordance with Article 363 ( 1 ) of the Act of Accession, Portugal can maintain, with regard to third countries, quantitative restrictions for certain products ; whereas Portugal has introduced a request aimed at the abolition of quantitative restrictions for frozen squid and Illex spp. ; whereas there are grounds, consequently, for abolishing the quota in respect of these species as well as the quarterly instalments set out in Regulation (EEC) No 4122/87 : 'Annual Quarterly instalments quota of import . 1 2 3 4 310 40 40 115 115' 2. In the table set out in Part B of the Annex to Regulation (EEC) No 4122/87, the text and the figures relating to frozen squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) and Illex spp., under the CN codes 0307 4931 , 0307 49 33, 0307 49 39, 0307 49 51 , 0307 49 59 and 0307 99 11 , are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1988 . For the Commission Ant6nio CARDOSO B CUNHA Member of the . Commission (') OJ No L 43, 20 . 2. 1986, p . 8 . 0 OJ No L 371 , 31 . 12. 1986, p. 9 . 0 OJ No L 386, 31 . 12. 1987, p. 24.